ENGLAND, Chief Justice,
dissenting.
I concur with Justice Sundberg that this Court’s authority does not extend beyond a directive requiring respondent to exercise his discretion by making a determination as to the City’s compliance or non-compliance with the applicable statutes. I would amplify that directive, however, to make clear that respondent may not, when exercising his discretion, take into account the declaratory proceeding now pending in which the validity of certain 1976 amendments to the City’s retirement plans for firemen and police officers is being challenged. Respondent has never been made a party to that suit and has, I believe, improperly withheld the exercise of his statutory responsibility to pass on the validity of the City’s plans pending the outcome of that litigation.